In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                         No. 14-555V
                                      Filed: April 3, 2017
                                      Not for Publication

*************************************
JAY DUBELL,                               *
                                          *
             Petitioner,                  *
                                          *     Attorneys’ fees and costs decision;
 v.                                       *     reasonable attorneys’ fees and costs
                                          *
SECRETARY OF HEALTH                       *
AND HUMAN SERVICES,                       *
                                          *
             Respondent.                  *
                                          *
*************************************
Ronald C. Homer, Boston, MA, for petitioner.
Glenn A. MacLeod, Washington, DC, for respondent.

MILLMAN, Special Master

                DECISION AWARDING ATTORNEYS’ FEES AND COSTS 1

        On June 30, 2014, petitioner filed a petition for compensation under the National
Childhood Vaccine Injury Act, 42 U.S.C. §§ 300aa-10–34 (2012). Petitioner alleged that he
developed a neurological demyelinating injury as a result of his receipt of the influenza vaccine on
October 14, 2011. On November 2, 2016, the undersigned issued a damages decision pursuant to
the parties’ stipulation, awarding petitioner $285,000.00 in compensation.

       On March 15, 2017, petitioner filed a motion for attorneys’ fees and costs requesting
attorneys’ fees in the amount of $28,861.27, attorneys’ costs in the amount of $10,233.66, and
personal costs of $386.79, for a total request of $39,481.72.

1
  Because this unpublished decision contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that all
decisions of the special masters will be made available to the public unless they contain trade secrets or
commercial or financial information that is privileged and confidential, or medical or similar information
whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a decision is
filed, petitioner has 14 days to identify and move to redact such information prior to the document=s
disclosure. If the special master, upon review, agrees that the identified material fits within the banned
categories listed above, the special master shall redact such material from public access.
        On April 3, 2017, respondent filed a response to petitioner’s motion explaining that he is
satisfied this case meets the statutory requirements for an award of attorneys’ fees and costs under
42 U.S.C. § 300aa-15(e)(1)(A)-(B). Resp. at 2. Respondent “respectfully recommends that the
special master exercise her discretion and determine a reasonable award for attorneys’ fees and
costs.” Id. at 3.

        Under the Vaccine Act, a special master or a judge on the U.S. Court of Federal Claims
shall award reasonable attorneys’ fees and costs for any petition that results in an award of
compensation. 42 U.S.C. § 300aa-15(e)(1); Sebelius v. Cloer, 133 S. Ct. 1886, 1893 (2013).
The special master has “wide discretion in determining the reasonableness” of attorneys’ fees and
costs. Perreira v. Sec’y of HHS, 27 Fed. Cl. 29, 34 (1992), aff’d, 33 F.3d 1375 (Fed. Cir. 1994);
see also Saxton ex rel. Saxton v. Sec’y of HHS, 3 F.3d 1517, 1519 (Fed. Cir. 1993) (“Vaccine
program special masters are also entitled to use their prior experience in reviewing fee
applications.”).
        Based on her experience and review of the billing records submitted by petitioner, the
undersigned finds petitioner’s attorneys’ fees and costs request reasonable. Accordingly, the
undersigned GRANTS petitioner’s Motion for Attorneys’ Fees and Costs and awards:

        a. $39,094.93, representing attorneys’ fees and costs. The award shall be in the form of a
           check made payable jointly to petitioner and Conway, Homer, P.C. in the amount of
           $39,094.93; and

        b. $386.79, representing petitioner’s costs. The award shall be in the form of a check
           made payable to petitioner for $386.79.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: April 3, 2017                                                 /s/ Laura D. Millman
                                                                         Laura D. Millman
                                                                           Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2